Citation Nr: 0615253	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Evaluation of varicose veins currently evaluated as 30 
percent disabling.  

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.	Entitlement to a temporary total evaluation due to 
hospital treatment in excess of 21 days for a service-
connected disorder.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1952 to October 
1956.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2002 
and August 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The veteran has been service connected for a bilateral 
varicose vein disorder of the legs since June 1964.  Since 
then, VA has evaluated the bilateral disorder under one 
rating, relying on criteria noted under Diagnostic Code 7120.  
See 38 C.F.R. § 4.104 (2005).  The Board now finds separate 
ratings for each leg appropriate, based on revisions to 
criteria under Diagnostic Code 7120, effective January 12, 
1998.  See 62 Fed. Reg. 65,219 (1997).  In particular, a note 
under the revised Diagnostic Code 7120 states that the 
evaluations noted under this provision are for the 
involvement of a single extremity; in circumstances where 
more than one extremity is involved, each extremity should be 
evaluated separately, and thereafter combined pursuant to 38 
C.F.R. § 4.25, using the bilateral factor contained in 38 
C.F.R. § 4.26.  As such, the Board will address the veteran's 
varicose vein disorder separately, assigning separate 
evaluations for each.  


FINDINGS OF FACT

1.	The veteran's left leg varicose vein disorder is 
productive of slight edema and pain.  

2.	The veteran's right leg varicose vein disorder is 
productive of edema, hyperpigmentation, eczema, and pain.  

3.	The medical evidence of record indicates that the 
veteran's service-connected disabilities have not rendered 
him unemployable under VA guidelines.  

4.	The medical evidence of record indicates that the veteran 
has not undergone hospitalization for a period in excess of 
21 days for either his service-connected varicose veins 
disorders or his service-connected eyelid disorder.  


CONCLUSIONS OF LAW

1.	The schedular criteria for a 10 percent disability 
evaluation, for the veteran's service-connected left leg 
varicose vein disorder, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).

2.	The schedular criteria for a 40 percent disability 
evaluation, for the veteran's service-connected right leg 
varicose vein disorder, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).

3.	The schedular criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2005).

4.	A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization, is not warranted.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.29 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a varicose 
vein disorder, a TDIU, and a total temporary rating due to 
hospitalization.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issues, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in April 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in the April 2002 and 
August 2004 rating decisions on appeal.  See Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  And the RO did 
not provide the veteran with information regarding effective 
dates for the award of benefits.  See Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claims - in the April and June 
2005 Supplemental Statements of the Case - following the 
proper VCAA notice letter in April 2005.  These 
readjudications comply with the remedial actions outlined in 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006).  And second, any questions as to 
the appropriate effective date to be assigned here are 
rendered moot.  With regard to the veteran's TDIU and 
temporary total evaluation claims, the claims will be denied.  
So there is no possibility of prejudice to the veteran as no 
effective dates will be assigned.  With regard to the 
veteran's increased rating claim, the claim will be granted 
in part.  As a result, the RO will effectuate the award, and 
in doing so, will remedy any defects with respect to 
effective date VCAA notification.       

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  VA obtained private, VA, and service medical records 
relevant to this appeal, and the veteran stated in June 2005 
that he had no additional evidence to submit.  Moreover, VA 
provided the veteran with compensation examinations for his 
claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 




II.  The Merits of the Claim for Increased Rating

In June 1964, VA service connected the veteran for a 
bilateral varicose vein disorder at 20 percent disabling.  
This evaluation was later increased to 30 percent in an 
October 1986 rating decision.  The veteran now claims 
entitlement to a higher evaluation.  For the reasons set 
forth below, the Board agrees with his claim.  Moreover, as 
is noted in the Introduction, the Board finds separate 
ratings appropriate for each of the veteran's lower 
extremities.      

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 7120 addresses varicose vein disorders.  See 
38 C.F.R. § 4.104 (2005).  Relying on the old criteria, 
effective prior to January 12, 1998, the RO assigned the 
veteran a 30 percent evaluation.  Under the revised criteria 
- exclusively applicable to this matter given that the 
veteran's January 2002 claim post-dated the 1998 change in 
law - the following evaluations are available:  a 10 percent 
evaluation is warranted for intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery; a 20 percent evaluation is warranted for 
persistent edema that is incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema; a 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration; a 60 percent evaluation requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration; and a 100 
percent rating is warranted when the condition is manifested 
by massive board-like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins.  

During the pendency of this appeal, the veteran underwent 
three VA compensation examinations, the reports of which 
address the veteran's varicose vein disorder.  The record 
also contains two letters from the veteran's treating VA 
physician.  Based on this medical evidence, the Board finds a 
rating of 40 percent warranted for the veteran's right leg, 
and a rating of 10 percent warranted for his left leg.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120.  As the 
preponderance of the medical evidence shows, the veteran's 
bilateral varicose vein disorder is productive of edema in 
each leg.  Meanwhile, the Board finds the record in equipoise 
on the issue of whether the veteran's right leg manifests 
symptoms warranting a 40 percent evaluation, i.e., 
hyperpigmentation and eczema.  See 38 U.S.C.A. § 5107(b).  

The first of the veteran's three VA compensation examinations 
occurred in March 2002.  The examiner found the veteran with 
a 1+ degree of edema in both legs, and with a moderate degree 
of varicose veins on the right leg, well marked over the 
ankle region.  In relevant part, the physician diagnosed the 
veteran with peripheral vascular insufficiency with 
intermittent claudication, and with moderate varicose veins 
over the right leg.   

The second VA compensation examination occurred in January 
2004.  This examiner noted that he reviewed the claims file.  
He specifically stated that the purpose of his examination 
was to distinguish symptoms and clinical findings of 
bilateral varicose veins from peripheral vascular disease, 
which the veteran also has.  This examiner found the veteran 
without varicose veins in either leg.  He stated moreover 
that the veteran's peripheral arterial disease causes the 
veteran pain, numbness, and limitiaton of motion in his lower 
legs.  He stated that the veteran underwent surgery for this 
disorder in his lower legs bilaterally in 1996, and in April 
2002.  In closing, the examiner stated that the veteran's leg 
symptoms were due not to varicose veins but to peripheral 
vascular disease.  

The third compensation examination occurred in April 2005.  
This examiner noted that she had reviewed the claims file.  
She noted the veteran's complaints of pain, and that he has 
multiple problems in his lower extremities, including 
peripheral vascular disease and varicose veins.  She noted 
that in March 2002 the veteran underwent bilateral upper 
extremity surgery for peripheral vascular disease, and that 
in 1964 he underwent vein stripping surgery.  She detailed 
the veteran's significant functional limitation, and his use 
of a cane to ambulate.  Upon examination, the examiner found 
no ulcers or stasis pigmentation.  She did however note 
visible, spider-like varicose veins on the bilateral ankles 
and in the right calf.  She said some of the veins were 
palpable, and were about 2 x 2 cm in the largest diameter.  
She noted 1+ nonpitting edema of the bilateral ankles, and 
found faint peripheral pulses.  As diagnoses she found the 
veteran with overlying bilateral lower extremity 
varicosities, and with peripheral vascular disease.  She 
closed by stating that the veteran's leg pains, which limit 
his activities, were multifactorial in origin, and likely 
related to the peripheral vascular disease and the varicose 
veins.  She was unable to separate these disorders when 
accounting for the veteran's leg pains.  

The first of the letters from the veteran's treating 
physician is dated in February 2002.  In this letter, the 
physician noted the veteran's long history of venous 
peripheral vascular disease.  He stated that the veteran 
"displays physical evidence of venous disease with chronic 
edema, hyperpigmentation and severe pain both at rest and 
with activity."  The physician then stated that the veteran 
was disabled from his present "disease."  The second letter 
from this physician is dated in April 2004.  It is a partly 
illegible hand-written letter, which appears to state that 
the veteran has "severe circulatory problems with disabling 
pain.  The pain occurs at rest and as standing or sitting.  
He's unable to work.  Evaluate to grant 100 % SC."

Based on the fact that the preponderance of the evidence 
shows that the veteran has bilateral edema, the Board finds a 
minimum 10 percent rating due here for each lower extremity.  
But the Board finds a higher rating unwarranted for the 
veteran's left leg.  Neither the three VA compensation 
examination reports, nor the veteran's treating physician, 
clearly indicate that the veteran's left leg is symptomatic 
beyond the edema noted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence 
must preponderate against the claim).   

As for the right leg, however, the Board finds the record in 
equipoise on the question of whether a 40 percent rating is 
warranted.  On the one hand, the January 2004 VA examiner 
found the veteran without evidence of varicosities, and the 
April 2005 examiner found the veteran without stasis 
pigmentation, or ulceration.  These examiners' opinions and 
reports are of obvious value because each examined the 
veteran personally, reviewed the claims file, and submitted a 
report specifically designed to address the veteran's 
increased rating claim.  But the veteran's VA treating 
physician indicated that the veteran had hyperpigmentation, 
and a September 2003 VA treatment record indicates that the 
veteran has eczema in his lower right calf.  As the veteran's 
treating VA physician, this examiner's opinion also has 
obvious value.  Given this, the Board finds each examiner's 
opinion credible and of probative value.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994) (the Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).  As there is reasonable doubt 
surrounding the issue of whether the veteran's right leg 
varicose vein disorder is productive of pigmentation and 
eczema, the Board finds a 40 percent evaluation warranted 
here.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  
 
The Board finds a rating in excess of 60 percent unwarranted 
here however.  There is no evidence in this matter of 
subcutaneous induration and persistent ulceration.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120.  

Finally, the Board finds unwarranted any additional increase 
here based on an extraschedular basis or on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The separate and increased evaluations assigned in 
this decision account for the pain the veteran may experience 
as a result of his varicose veins.  And, as the medical 
evidence indicates, the veteran's leg pain is mainly caused 
by his peripheral vascular disorder.  Moreover, there is no 
medical evidence of record that the veteran's varicose vein 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).
  
III.  The Merits of the Claim for a TDIU

The veteran claims entitlement to a TDIU.  He states that his 
varicose vein disorder disables him to such an extent that he 
is currently unemployable.  The Board disagrees with his 
claim.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In this matter, the veteran is now service connected for 
three disabilities - the right leg varicose vein disorder 
rated at 40 percent disabling, the left leg varicose vein 
disorder rated at 10 percent disabling, and a left eyelid 
disorder rated at 0 percent disabling.  However, the veteran 
is not eligible for a TDIU because - even though he is rated 
40 percent for one disorder and even though his VA treating 
physician has described him as totally disabled - his 
combined disability rating is only 50 percent, not near the 
70 percent rating necessary under 38 C.F.R. § 4.16.  See also 
38 C.F.R. § 4.25.  As such, the veteran's claim for a TDIU 
necessarily fails.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The benefit-of-the-doubt rule does not apply here, 
therefore.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

And again, the Board finds an extraschedular rating 
unwarranted here.  The medical evidence does not reflect that 
any of the veteran's service-connected disorders has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell, 9 Vet. App. at 338-
9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

IV.  The Merits of the Claim to a Temporary Total Evaluation

In May 2004, the veteran claimed entitlement to a temporary 
total evaluation based on hospitalization due to service-
connected disorders.  For the reasons set forth below, the 
Board disagrees with his claim.  

VA regulations state that a "total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs or an approved hospital for a 
period in excess of 21 days or hospital observation at 
Department of Veterans Affairs expense for a service-
connected disability for a period in excess of 21 days."  38 
C.F.R. § 4.29 (2005).

The regulation further states that "notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order."  38 C.F.R. § 4.29 (b) (2005).

The record reveals that the veteran is service connected for 
eye and varicose vein disorders.  The medical evidence shows 
that the veteran underwent surgery for his varicose vein 
disorder in 1964, and that he was assigned a temporary total 
rating from April 3, 1964 to June 1, 1964.  The medical 
evidence also shows that, since then, the veteran has not 
been hospitalized for a period in excess of 21 days for 
either of his service-connected disorders.  There is no 
indication in the record that the veteran underwent 
hospitalization for care related to his varicose vein 
disorder.  And, though the veteran underwent surgery in 
August 2001 to repair his service-connected left eyelid, the 
record does not indicate hospitalization for a period in 
excess of 21 days.  

Finally, the Board notes that the record shows that the 
veteran has been hospitalized for several non-service-
connected disorders such as meningitis, right groin abscess, 
peripheral vascular disease, heart disease, and several 
orthopedic disorders.  

In light of the foregoing, there is no basis upon which to 
grant the veteran's claim for § 4.29 benefits.  The record 
does not show hospitalization for a period in excess of 21 
days for either his service-connected varicose vein disorders 
or his service-connected eyelid disorder (except for that 
period in 1964 for which compensation has already been 
provided).  As such, the Board concludes that the veteran's 
claim for a temporary total rating under the provisions of 38 
C.F.R. § 4.29 based on hospitalization must be denied.  







	(CONTINUED ON NEXT PAGE)

ORDER

A rating of 10 percent for the service-connected left leg 
varicose vein disorder is granted, subject to the law and 
regulations controlling the award of monetary benefits.  

A rating of 40 percent for the service-connected right leg 
varicose vein disorder is granted, subject to the law and 
regulations controlling the award of monetary benefits.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization is denied.



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


